Order entered April 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00389-CV
                                    No. 05-15-00390-CV

                      IN RE SKIP LAFAYETTE SPRINGER, Relator

                Original Proceeding from the Criminal District Court No. 3
                                  Dallas County, Texas
                    Trial Court Cause No. F1242039J, No. F1300590J

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE